      Case: 1:20-cv-00512 Document #: 57 Filed: 05/06/20 Page 1 of 15 PageID #:552




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

 DAVID MUTNICK, for himself and others                )
 similarly situated,                                  ) Case No. 20 C 512
                                                      )
         Plaintiff,                                   ) Judge Sharon Johnson Coleman
                                                      )
 v.                                                   ) Magistrate Judge Maria Valdez
                                                      )
 CLEARVIEW AI, INC.; HOAN TON-THAT;                   )
 RICHARD SCHWARTZ; and CDW                            )
 GOVERNMENT LLC                                       )
                                                      )
         Defendants.                                  )

      PLAINTIFF’S RESPONSE TO CLEARVIEW DEFENDANTS’ MOTION TO STAY

        On May 4, 2020, during a conference call between Plaintiff’s counsel and counsel for

Defendants Clearview AI, Inc.; Hoan Ton-That; and Richard Schwartz (collectively, the

“Clearview Defendants”), defense counsel revealed that the Clearview Defendants had

taken/intend to take numerous actions that they believed addressed the concerns raised in

Plaintiff’s preliminary injunction motion. However, they refused to enter into a stipulated

injunction or any other agreement that would compel their modified conduct or allow of oversight

thereof. Defense counsel’s disclosure was telling – the Clearview Defendants cannot defend their

unlawful conduct but want to avoid this Court’s oversight.

        While the Clearview Defendants contend they would have made these changes absent

Plaintiff’s motion, the contention lacks credibility. Plaintiff’s motion and the Court’s briefing

schedule drove the changes. The Clearview Defendants now seek a stay of this litigation to lift the

lid off the pressure-cooker in which they find themselves. This Court should not provide that relief.

Indeed, the requested relief would severely prejudice Plaintiff and putative class members (the

“Class Members”) by allowing the Clearview Defendants to continue to: (a) egregiously invade



                                                 1
    Case: 1:20-cv-00512 Document #: 57 Filed: 05/06/20 Page 2 of 15 PageID #:553




their privacy rights; and (b) subject Plaintiff’s and Class Members’ private biometric identifiers

and information to defendants’ lax security practices and the unacceptable risks they pose.

       On the other hand, the Clearview Defendants would experience no prejudice. Their

response to the preliminary injunction motion is due today (May 6, 2020), so they already have

responded to the motion. While the Clearview Defendants contend this Court does not have

personal jurisdiction over them, they make no serious argument as to Defendant Clearview itself.

Thus, while the facts will show that the Court has jurisdiction over all of the Clearview Defendants,

its clear jurisdiction over Clearview allows for the entry of the requested injunctive relief.

                                  FACTUAL BACKGROUND

The Clearview Defendants

       Defendant Clearview is a Delaware corporation and claims to be headquartered in New

York. However, according to public records, Clearview is not registered to do business in that

state. Ex. 1 (New York State Department of State record). Defendants Ton-That and Schwartz are

principals of Defendant Clearview. Dkt. 6 ¶¶ 14, 18. As discussed in more detail below, Clearview

directed customers to make payments to Defendant Schwartz’s home address and listed Schwartz’s

home address in its letterhead.

Plaintiff’s Allegations

       Plaintiff David Mutnick filed a class action complaint on January 22, 2020, and

subsequently amended the complaint on January 29, 2020. Dkts. 1, 6. As alleged in the amended

complaint (the “Complaint”), the Clearview Defendants scraped over 3 billion facial images from

the internet and scanned the facial geometry – i.e., the biometric identifiers and information – of

each individual. Id. at ¶¶ 2, 36. The Clearview Defendants also built a searchable database of the




                                                  2
    Case: 1:20-cv-00512 Document #: 57 Filed: 05/06/20 Page 3 of 15 PageID #:554




scanned images (the “Biometric Database”) – thereby enabling database users to instantly identify

unknown individuals using nothing more than a photo. Id. ¶¶ 2, 36, 38-39, 41.

       A person with access to the Biometric Database can upload a face image of an unknown

person to the database, and the database will then: (a) match that face with images in the database;

and (b) provide the user with information the Clearview Defendants have amassed about the

person. See id. According to an article published in Buzzfeed News, over 500,000 face searches

have been performed with the Biometric Database, including 9,000 by the Illinois Secretary of

State’s Office.1 See Ex. 2 (Illinois Secretary of State Documents). The Chicago Police Department

also purchased access to the Biometric Database. Ex. 3 (Clearview Quote and Invoice to Chicago

Police Department (“CPD”)); Dkt. 32-2 (CPD Purchase Order for Biometric Database). Notably,

Clearview directed the CPD to send payments to Defendant Schwartz’s home address. See Ex. 3;

Dkt. 9 (Schwartz Summons).

       Plaintiff alleges that the Clearview Defendants’ conduct violated the Illinois Biometric

Information Privacy Act, 740 ILCS 14/1, et seq. (“BIPA”), as well as constitutional and common-

law claims. Id. Plaintiff seeks certification of nationwide and Illinois classes. Dkt. 6 ¶ 58.

The Other Cases

       After Plaintiff filed his complaint, additional complaints were filed against the Clearview

Defendants (in whole or in part) in the: (a) Eastern District of Virginia – Roberson v. Clearview

AI, Inc., No. 1-20-cv-111 (E.D. Va. Feb. 2, 2020) (“Roberson”); and (b) this District – Hall v.

Clearview AI, Inc., No. 1:20-cv-846 (N.D. Ill. Feb. 5, 2020) (“Hall”). After those complaints were

filed, litigation was commenced against the Clearview Defendants (in whole or in part) in the


1
 Ryan Mac, et al., Clearview’s Facial Recognition App Has Been Used by the Justice Department, ICE,
Macy’s Walmart, and the NBA, Buzzfeed News (Feb. 27, 2020) (“Clearview’s Facial Recognition App
Use”), https://www.buzzfeednews.com/article/ryanmac/clearview-ai-fbi-ice-global-law-enforcement (last
accessed on Apr. 21, 2020).

                                                  3
    Case: 1:20-cv-00512 Document #: 57 Filed: 05/06/20 Page 4 of 15 PageID #:555




Southern District of New York and the Southern District of California: Calderon v. Clearview AI,

Inc., 1:20-cv-1296-CM (S.D.N.Y. Feb. 13, 2020) (“Calderon”) (Dkt. 46-3); (b) Burke v. Clearview

AI, Inc., 1:20-cv-3104-CM (S.D. Cal. Feb. 27, 2020) (“Burke”) (Dkt. 46-4) (c) Broccolino v.

Clearview AI, Inc., 1:20-cv-2222-CM (S.D.N.Y. Mar. 12, 2020) (“Broccolino”) (Dkt. 46-5); (d)

McPherson v. Clearview AI, Inc., 1:20-cv-3053-CM (S.D.N.Y. Apr. 15, 2020) (“McPherson”)

(Dkt. 46-6); and (e) John v. Clearview AI, Inc., 1:20-cv-3481-UA (S.D.N.Y. May 4, 2020) (Ex. 4

attached hereto). The Burke case was later transferred to the Southern District of New York (the

“Southern District”) by agreement.

       Save Roberson, at least one plaintiff in each of the above-listed cases is an Illinois resident

seeking enforce his or her rights under Illinois’ BIPA.

The Preliminary Injunction

       On April 8, 2020, Plaintiff filed a motion for preliminary injunction seeking to enjoin the

Clearview Defendants from: (a) further BIPA violations; and (b) continuing to collect Illinois

residents’ biometric identifiers and information without implementing requisite security measures.

Dkt. 32. On April 17, 2020, in the wake of news of a massive Clearview security breach, Mutnick

filed a Notice of Supplemental Factual Information in Support of Motion for Preliminary

Injunction. Dkt. 39. This Court has ordered the Clearview Defendants to respond to Plaintiff’s

motion today – May 6, 2020 – and Plaintiff to file any reply on or before May 20, 2020.2 Dkt. 33.

The Southern District Shenanigans

       On April 9, 2020 – one day after Plaintiff filed his injunction motion – lawyers in Calderon

moved to be appointed interim class counsel in New York, making no mention of the injunction



2
 Defendants confirmed with the Court’s deputy that the briefing schedule was not impacted by the Third
Amended General Order 20-0012, dated April 24, 2020. See Ex. 5 (5/4/20 Drury Email); Ex. 6 (5/4/2020
Wolosky Email).

                                                  4
    Case: 1:20-cv-00512 Document #: 57 Filed: 05/06/20 Page 5 of 15 PageID #:556




pending before this Court. Calderon Dkt. 17-18. Notably, the Calderon lawyers did not assist with

the Plaintiff’s injunction motion and had not done any substantive work in their own case.

       Chief Judge McMahon declined to take any action on the Calderon lawyers’ motion. Dkt.

52-1. Indeed, in a written order, Judge McMahon expressed doubt as to whether any of the

Clearview cases pending in the Southern District belonged there and indicated that she would

“certainly have to consider seriously any motion that might be made to transfer the case . . . to

either the Northern or Southern District of Illinois”:

       It is not at all clear to me that these cases belong in this court. They arise under an
       Illinois statute, the Illinois’ Biometric Information Privacy Act (“BIPA”), 740 ILCS
       14/1, et seq. They are brought on behalf of a class of persons who, while residing
       in the State of Illinois, had certain “biometrics” . . . “scraped” by Defendants and
       used without their consent in violation of the Illinois statute. While it is possible
       that some members of the putative class no longer reside in Illinois, it is beyond
       cavil that the Illinois statute applies only to Illinois residents and that the vast
       majority of class members presently reside in that state. Moreover, one of the
       defendants in the Calderon case is an Illinois citizen.

       Defendants have made no motions as yet, but this court would certainly have to
       consider seriously any motion that might be made to transfer the case . . . to either
       the Northern or Southern District of Illinois.

Dkt. 52-1.

The Motion to Intervene

       After Judge McMahon entered the above-described order, Plaintiff moved to intervene in

the various Southern District cases in order to have those cases dismissed, stayed or transferred to

the Northern District of Illinois. Dkt. 52-2. Judge McMahon entered an expedited briefing

schedule, and that motion has been fully briefed. Dkt. 52-3.

The Clearview Defendants’ Motions

       Months after Plaintiff filed his initial complaint and with their responses to Plaintiff’s

injunction and intervention motions coming due, the Clearview Defendants suddenly decided that



                                                  5
    Case: 1:20-cv-00512 Document #: 57 Filed: 05/06/20 Page 6 of 15 PageID #:557




this Court did not have personal jurisdiction and that they would incur prejudice without a stay of

this litigation. See Dkt. 45-48. In their motion, the Clearview Defendants ignore Clearview’s

substantial contacts with, and targeting of, Illinois that are directly related to this case. The contacts

include agreements with CPD and the Illinois Secretary of State Police to allow those entities to

use the Biometric Database. See Ex. 3; Dkt. 32-2; Ex. 2. As such, the contacts relate directly to

each of Plaintiff’s constitutional and BIPA claims. Moreover, the Clearview Defendants ignored

the evidence of Clearview’s failure to observe corporate formalities and to distinguish between

itself and its principals. For instance, Clearview had customer payments sent to Schwartz’s home,

and Clearview failed to register to do business in New York, presumably to conceal its loose

business operations. See Exs. 1, 3, 7.

Clearview Concedes the Validity of the Injunction Motion

        On May 4, 2020, almost one month after Plaintiff filed his preliminary injunction motion,

counsel for the Clearview Defendants tacitly conceded that they violated the BIPA and recognized

that the injunctive relief Plaintiff seeks is proper. Specifically, defense counsel stated that

Defendant Clearview had taken/intends to take various actions that they believed addressed the

conduct Plaintiff seeks to enjoin. According to Defendants:

        1. Clearview is cancelling all accounts with non-law enforcement agencies and non-
           governmental entities, officers or department;

        2. Clearview is cancelling all accounts with Illinois customers;

        3. Clearview is implementing technical fixes so that no one can log into Clearview’s
           Biometric Database from an IP address originating in Illinois;

        4. Clearview is blocking all “Illinois” photographs and biometric identifiers and
           information/facial vectors within the Clearview biometric database to a limited number
           of staff who will only be able to access the photos and information in connection with
           this litigation;




                                                    6
    Case: 1:20-cv-00512 Document #: 57 Filed: 05/06/20 Page 7 of 15 PageID #:558




        5. Clearview is limiting access to the “Illinois” photographs and biometric identifiers and
           information/facial vectors within the Clearview biometric database to a limited number
           of staff who will only be able to access the photos and information in connection with
           this litigation;

        6. Clearview is amending its User Agreement to prohibit any entity from uploading
           photographs of persons known to be from Illinois or where there is reason to believe
           the persons are from Illinois;

        7. Clearview is blocking the uploading of photographs from servers that are associated
           with Illinois;

        8. Clearview is implementing a “geo-fence” that will prohibit the upload of any
           photographs containing information that connects the photograph to Illinois (this can
           include geo-location information and other metadata); and

        9. Clearview is going to publish a statement regarding its biometric data retention
           obligations.

Ex. 5 at 1.

        The Clearview Defendants further contended that the above-described actions mooted

Plaintiff’s preliminary injunction motion. Plaintiff disagreed, as it is well-settled that a defendant’s

mere cessation of conduct sought to be enjoined does not moot an injunction motion. Id. at 2; see

also Ex. 7 (5/5/20 Drury Email) at 1; Friends of the Earth v. Laidlaw Environmental Services

(TOC), Inc., 528 U.S. 167, 189 (2000) (“It is well settled that a defendant’s voluntary cessation of

a challenged practice does not deprive a federal court of its power to determine the legality of the

practice.”). Absent a court order, the Clearview Defendants are free to resume their conduct at any

time or claim that their conduct does not violate their self-imposed rules. This concern is especially

acute here, where Defendants deny being bound by the BIPA, and there are infirmities with

Defendants’ proposal. See Ex. 7 at 1. Only this Court can implement and enforce the injunctive

relief Plaintiff seeks. Thus, in light of Defendants’ willingness to cease some of their unlawful

conduct, Plaintiff has proposed that the parties work together to craft a stipulated injunction for

entry by the Court. Id. The Clearview Defendants have refused the proposal.

                                                   7
     Case: 1:20-cv-00512 Document #: 57 Filed: 05/06/20 Page 8 of 15 PageID #:559




                                           ARGUMENT

                                          Legal Standard

       In deciding whether to grant a motion to stay proceedings, courts consider “whether

judicial economy favors a stay; the potential prejudice to the non-moving party if the case is stayed;

and any hardship or inequity to the moving party if the case is not stayed.” Terkel v. AT&T Inc.,

2006 WL 1663456, at *1 (N.D. Ill. June 9, 2006). These factors weigh against staying these

proceedings, for the reasons discussed below.

I.     Judicial Economy Does Not Favor a Stay.

       A. The Court Has Jurisdiction Over the Clearview Defendants.

       The Clearview Defendants’ primary basis for contending a stay is proper is their self-

serving contention that this Court does not have jurisdiction. Dkt. 48 at 5. While Plaintiff will fully

address this issue in his response to the Clearview Defendants’ motion to dismiss/transfer, even a

cursory view of the facts demonstrates that this Court has jurisdiction.

       The Clearview Defendants had sufficient minimum contacts with Illinois—including

agreements with not only the Chicago Police Department but other Illinois entities as well, such

as the Illinois Secretary of State Police. The Clearview Defendants specifically targeted Illinois

entities, see Exs. 2, 3; Dkt. 32-2; their contacts with Illinois were related to their claims; and the

exercise of specific personal jurisdiction over them would not offend traditional notions of fair

play and substantial justice.

       The Seventh Circuit’s recent decision in Curry v. Revolution Laboratories, LLC, 949 F.3d

385 (7th Cir. 2020), is directly on point. There, a plaintiff alleged that a corporation and its

executives had infringed and diluted his trademark, violated Illinois statutes on consumer fraud

and deceptive trade practices, engaged in false advertising and cybersquatting, and filed a



                                                  8
    Case: 1:20-cv-00512 Document #: 57 Filed: 05/06/20 Page 9 of 15 PageID #:560




fraudulent trademark application. Id. at 389. The defendants moved to dismiss for lack of personal

jurisdiction, claiming they sold their product exclusively online and conducted all of their

marketing and advertising for their product through the Internet. Id. at 390. The defendants

submitted affidavits very similar to the ones submitted by Defendants Schwartz and Ton-That in

this case, averring that: (a) the corporation had no physical presence or employees in Illinois; (b)

the corporation was not registered in Illinois; and (c) the individuals had no property in Illinois

and was not located in Illinois. Id. at 391. Similar to the Clearview Defendants’ “nationwide

marketing” argument (see Dkt. 46-2, ¶11), the defendants in Curry also argued that although they

had sales in Illinois, those sales were “only 1.8% of Revolution’s total gross sales nationwide.” Id.

at 392.

          The Seventh Circuit rejected the defendants’ argument that an Illinois district court did not

have personal jurisdiction over the defendant corporation. It specifically rejected the physical

presence argument and reaffirmed that “‘purposeful direction’ may be shown by evidence that the

defendant’s actions, even if initiated outside of the forum state, nevertheless were directed at the

forum state. For example, a defendant may cause its product to be distributed in the forum state,”

as the Clearview Defendants did here. Id. at 398.

          The court held that the defendant corporation had formed sufficient minimum contacts

even though it sold its products only online through its website and third-party websites because

it arranged for sales to Illinois residents through its website and shipped its product to Illinois

customers. Id. The court expressly held that “[i]n the face of this sales arrangement, it is not

persuasive to say that [the corporation] did not exploit the Illinois market simply because its

advertising was not especially aimed at that state.” Id. (citing uBID, Inc. v. GoDaddy Group, Inc.,

623 F.3d 421, 428-29 (7th Cir. 2010)). Instead, “[t]here is no per se requirement that the defendant



                                                   9
   Case: 1:20-cv-00512 Document #: 57 Filed: 05/06/20 Page 10 of 15 PageID #:561




especially target the forum in its business activity; it is sufficient that the defendant reasonably

could foresee that its product would be sold in the forum.” Id. The court further held that the

defendant’s minimum contacts with the forum were “suit-related” because “the direct sales that

[the corporation] made in Illinois involved Diesel Test, a product that bears the allegedly infringing

trademark that forms the very basis of this action.” Id. at 401.

       Here, Plaintiff will have little difficulty showing that the Clearview Defendants’ contacts

with the forum were “suit-related,” because its contacts with Illinois—such as with the CPD and

Illinois Secretary of State—were sales of the very Biometric Database at issue in Plaintiff’s claims.

See Exs. 3, 7; Dkt. 32-2. Moreover, the sales were to law enforcement entities for the purpose of

allowing them to use the Biometric Database for law enforcement purposes. This conduct is at the

heart of Plaintiff’s constitutional claims.

       Further, Plaintiff will also have no difficulty showing that the exercise of jurisdiction over

the Clearview Defendants in this case do not offend traditional notions of fair play and substantial

justice. Where “a plaintiff has made a threshold showing of minimum contacts, that showing is

generally defeated only where the defendant presents ‘a compelling case that the presence of some

other considerations would render jurisdiction unreasonable.’” Curry, 949 F.3d at 402 (quoting

Burger King Corp. v. Rudzewicz, 471 U.S. 462, 477 (1985)). In Curry, the Seventh Circuit

concluded that where Revolution “has held itself as conducting business nationwide … the burden

of requiring Revolution to defend a lawsuit in Illinois is minimal. Revolution ‘wants to have its

cake and eat it, too: it wants the benefit of a nationwide business model with none of the

exposure.’” Id. (quoting Illinois v. Hemi Group LLC, 622 F.3d 754, 760 (7th Cir. 2010)).




                                                 10
    Case: 1:20-cv-00512 Document #: 57 Filed: 05/06/20 Page 11 of 15 PageID #:562




        Thus, in Curry and other cases, the Seventh Circuit has rejected the very same argument

that the Clearview Defendants make. See, e.g., Hemi Group, 622 F.3d at 760; uBID, Inc. v.

GoDaddy Group, Inc., 623 F.3d 421 (7th Cir. 2010).

        This Court has jurisdiction over Defendants Ton-That and Schwartz, as well – as Plaintiffs

will explain in full in their forthcoming response to the motion to dismiss/transfer. On remand in

Curry, the district court considered whether there was personal jurisdiction over the defendant

corporation’s CEO and president, Joshua and Barry Nussbaum. Curry v. Revolution Laboratories,

LLC, 2020 WL 1330363, at *1 (N.D. Ill. Mar. 23, 2020). The district court held that “Given the

defendants’ high-ranking roles in the management and operation of [the corporation] … there is a

sufficient basis to draw a reasonable inference of their involvement in the activities cited by the

Seventh Circuit as supporting personal jurisdiction.” Id. The same applies here. Ton-That and

Schwartz are the founders of Clearview and the CEO and President of that company, respectively.

See Dkt. 46-2, 46-7. Moreover, both Ton-That and Schwartz have management responsibilities

within Clearview.3 Id.

        In addition to their high-ranking roles in Clearview’s management and operations, the

evidence demonstrates that there was a lack of corporate formality at Clearview, as well as a unity

of interest between Clearview and its high-ranking officials, justifying the piercing of the corporate

veil. Clearview was not registered to do business in the State of New York. Moreover, the business

Clearview did was run out of Schwartz’s home, and customers were directed to make payments to




3
  The fiduciary shield defense will not be available to Schwartz or Ton-That because it “is unavailable to
high-ranking company officers and shareholders. Individuals in these positions have a direct financial
stake in the company’s health and therefore can be subjected to personal jurisdiction for actions that result
in both personal and corporate benefit.” Margulis v. Med. Parts Int’l, Inc., 1999 WL 183648, at *5 (N.D.
Ill. Mar. 25, 1999).

                                                     11
   Case: 1:20-cv-00512 Document #: 57 Filed: 05/06/20 Page 12 of 15 PageID #:563




that address. Exs. 1, 3; Ex. 2 at 7. Moreover, Clearview used Schwartz’s home address on its

corporate letterhead.

       B. Several Other Reasons Show that Judicial Economy Does Not Favor a Stay.

       Several other reasons show that judicial economy does not favor a stay. First, contrary to

the Clearview Defendants’ contention (see Dkt. 48 at 4), the preliminary injunction does not raise

“complicated substantive issues” or “require the Court to address the merits of Mutnick’s eleven

causes of action ….” The issues raised in Plaintiff’s motion for preliminary injunction are

straightforward and concern only the Clearview Defendants’ violations of the BIPA. See Dkt. 32.

As explained in Plaintiff’s motion and as tacitly conceded by the Clearview Defendants, they have

no substantive defense to the BIPA claims alleged by Plaintiff, and there can be no serious dispute

that Plaintiff and Class Members have no adequate remedy at law. Plaintiff and Class Members

will also suffer irreparable harm during the pendency of this litigation. Dkt. 32 at 13-14. The

analysis that the Court would need to conduct in order to decide the preliminary injunction motion

is based on well-established law and does not require discussion of complex issues.

       Second, the fact that the Clearview Defendants have sought to stop their unlawful conduct

in response to the injunction motion demonstrates that they do not have much of a defense and that

Plaintiffs’ motion is meritorious. Because the Clearview Defendants have already made this

stunning concession, they have no basis not to memorialize that concession via a stipulated

injunction, as Plaintiff has suggested. That would further narrow the issues that the Court would

need to address in Plaintiff’s motion for preliminary injunction and further judicial economy.

       Finally, even if this case somehow were to be transferred to the Southern District, the

preliminary injunction motion would transfer with it. There would be no waste of judicial resources




                                                12
      Case: 1:20-cv-00512 Document #: 57 Filed: 05/06/20 Page 13 of 15 PageID #:564




spent in this Court’s evaluation of whether a preliminary injunction should issue because of

Plaintiff’s likelihood of success on an Illinois law (BIPA) affecting Illinois citizens.

II.      Plaintiff Will Be Prejudiced If the Case Is Stayed.

         Plaintiff will be prejudiced if the briefing on the motion for preliminary injunction or the

case is stayed. Absent preliminary injunctive relief, Plaintiff and class members will suffer

irreparable harm during the pendency of this litigation. Despite the fact that the Biometric Database

poses chilling privacy risks, the Clearview Defendants continue to collect, distribute, sell and profit

from Plaintiff’s and Class Members’ Biometric Identifiers, thereby exposing that sensitive

information to countless others and inhibiting Plaintiff’s and class members’ ability to freely

participate in society. Defendants have also taken steps to expand the ways in which they

disseminate and distribute the Biometric Identifiers. Furthermore, Defendants’ lax security

practices—which they have not offered to address in their discussions with Plaintiff—further

expose Plaintiff and Class Members to the irreparable and everlasting harm of hackers obtaining

their Biometric Identifiers and using those identifiers for nefarious purposes. Indeed, the Clearview

Defendants suffered a massive data breach after Plaintiff filed his motion. See Dkt. 39.

         The Clearview Defendants’ claim of no prejudice lacks merit. Ignoring that the injunction

motion has already changed their conduct, the Clearview Defendants disingenuously contend

Plaintiff filed the motion to position Plaintiff’s counsel for appointment as lead counsel. Dkt. 48

at 5. Further, while the Clearview Defendants argue that Plaintiff filed his motion for preliminary

injunction two months after he filed suit, that is much ado about nothing. A delay of two months

is not a lengthy period of time, especially considering that a final resolution of this case on the

merits could take years. See, e.g., Vaughan Mfg. Co. v. Brikam Intern., Inc., 814 F.2d 346, 351

(7th Cir. 1987) (affirming grant of preliminary injunction where there was a delay of nine months).



                                                  13
      Case: 1:20-cv-00512 Document #: 57 Filed: 05/06/20 Page 14 of 15 PageID #:565




Moreover, as set forth in the injunction motion, during those two months, Plaintiff learned

additional information about the egregious nature of the conduct at issue and the operations of this

highly secretive company. Moreover, the Clearview Defendants continue to experience major data

security issues.

III.      There Will Be No Hardship or Inequity to the Clearview Defendants if the Case Is
          Not Stayed.

          The Clearview Defendants will not be prejudiced by denial of a stay. First, their response

to the motion for preliminary injunction is due today, so they have already expended the resources

on it.

          Second, they raise the prospect of a merits hearing on the preliminary injunction motion,

but there is no reason why the motion could not be decided on the briefs, and the Clearview

Defendants offer none. Even if there was a hearing, that is part of being a litigant in any case.

          Third, there is little risk of duplicative proceedings or inconsistent rulings. While it is true

that the Southern District cases against Clearview are pending, no party has taken any substantive

action in those cases. See Dkt. 52-3 at 3.4 None of the plaintiffs in those cases have filed

preliminary injunction motions, and the Clearview Defendants just sought an extension to file their

responsive pleadings. Thus, there could be no risk of inconsistent rulings on the preliminary

injunction motion. Moreover, Plaintiff’s motion to intervene in the Southern District Cases, there

is a likelihood that those cases will be transferred here. Thus, there is no reason for this Court to

stay briefing and decision on the preliminary injunction motion because there is no risk of

inconsistent rulings.




4
    Page numbers refer to the page of the docket entry.

                                                      14
   Case: 1:20-cv-00512 Document #: 57 Filed: 05/06/20 Page 15 of 15 PageID #:566




        Fourth, the Clearview Defendants have already indicated a willingness to provide

discovery relating to the jurisdictional issues. Ex. 6. At the very least, discovery on the

jurisdictional issues should proceed.



                                        CONCLUSION

        For the foregoing reasons, the Court should deny the Clearview Defendants’ motion to

stay.



Dated: May 6, 2020

                                                    Respectfully submitted,

                                                    /s/ Elizabeth Wang
                                                    One of Plaintiff’s Counsel

Arthur Loevy                                        Elizabeth Wang
Michael Kanovitz                                    LOEVY & LOEVY
Jon Loevy                                           2060 Broadway, Suite 460
Scott R. Drury                                      Boulder, CO 80302
LOEVY & LOEVY                                       720.328.5642
311 N. Aberdeen, 3rd Floor                          elizabethw@loevy.com
Chicago, Illinois 60607
312.243.5900
arthur@loevy.com
mike@loevy.com
jon@loevy.com
drury@loevy.com


                                CERTIFICATE OF SERVICE

        I, Elizabeth Wang, an attorney, hereby certify that, on May 6, 2020, I filed the foregoing

document using the Court’s CM/ECF system, which effected service on all counsel of record.

                                                    /s/ Elizabeth Wang
                                                    One of David Mutnick’s Attorneys



                                               15
